970 So. 2d 892 (2007)
STATE of Florida, DEPARTMENT OF REVENUE on behalf of Melinda DOUGLAS, Petitioner,
v.
John N. RAWLS, Respondent.
No. 1D07-2830.
District Court of Appeal of Florida, First District.
December 20, 2007.
Bill McCollum, Attorney General, and William H. Branch, Assistant Attorney General, Tallahassee, for Petitioner.
Steven P. Glazer, Crawfordville, for Respondent.
PER CURIAM.
The petition for writ of certiorari is GRANTED. See State of Florida, Dep't of Revenue ex rel. Chambers v. Travis, No. 1D07-2833, ___ So.2d ___, 2007 WL 4372795 (Fla. 1st DCA Dec. 17, 2007).
ALLEN, DAVIS, and BENTON, JJ., Concur.